      Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 1 of 6



 1 Scott Wellman (Pro Hac Vice)
   WELLMAN & WARREN LLP
 2 24411 Ridge Route, Suite 200

 3 Laguna Hills, CA 92653
   Tel: (949) 580-3737
 4 swellman@w-wlaw.com

 5 Eugene Rome, Esq. (Pro Hac Vice)
   Bradley O. Cebeci, Esq. (Pro Hac Vice)
 6 Brianna Dahlberg, Esq. (Pro Hac Vice)

 7 ROME & ASSOCIATES, A.P.C.
   2029 Century Park East, Suite 450
 8 Los Angeles, California 90067
   Telephone: (310) 282-0690
 9 Facsimile: (310) 282-0691
   erome@romeandassociates.com
10 bcebeci@romeandassociates.com

11 bdahlberg@romeandassociates.com

12 Bradley S. Slighting (10225)
   BOYACK LAW GROUP
13 1707 Village Center Circle, #100
   Las Vegas, NV 89134
14
   Tel: (702) 744-7474
15 brad@boyacklawgroup.com

16 Attorneys for Defendant/Counterclaimant,
   BEYOND WEALTH PTE LLC
17

18                                UNITED STATES DISTRICT COURT

19                                    DISTRICT OF NEVADA

20 T1 PAYMENTS LLC, a Nevada limited             Case No. 2:20-cv-01405-JCM-VCF
   liability company,
21
                  Plaintiff,
22                                               STIPULATION REGARDING
                                                 SERVICE OF COUNTER-
23 vs.                                           DEFENDANTS, TIME TO RESPOND
                                                 TO FIRST AMENDED
24 BEYOND WEALTH PTE LLC, a Utah                 COUNTERCLAIM, AND
   Limited liability company;                    DISCOVERY DATES; [PROPOSED]
25                                               ORDER
                   Defendants.
26

27
     [And related Counterclaim]
28
                                      -1-
         STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
                RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
      Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 2 of 6



 1              WHEREAS, T1 Payments Limited and TGlobal Services Limited moved to dismiss for

 2 insufficient service under Rule 12(b)(5) and the Parties wish to resolve this motion without additional

 3
     filings.
 4
                WHEREAS, the Rule 26(f) Conference is to be completed by November 9, 2020. The
 5
     Discovery Plan and Scheduling Order is to be filed by November 16, 2020. All initial disclosures
 6
     shall be served by November 30, 2020. (Dkt. No. 97).
 7

 8              WHEREAS, counter-defendants T1 Payments Limited, TGlobal Services Limited, Amber

 9 Fairchild, Donald Kasdon, and Debra Karen King AKA Debra Karen Kasdon wish to refrain from

10 engaging in discovery until after they respond to Beyond Wealth’s First Amended Counterclaim

11
     (“FACC”).
12
                WHEREAS, the Parties agreed to enter into this stipulation in the interests of eliminating
13
     needless filings and resolving disputes over service, time to respond to Beyond Wealth’s FACC, and
14

15 discovery dates without prejudice to the motion to stay discovery filed by T1 Payments on November

16 2, 2020.

17              THEREFORE, the Parties hereby STIPULATE:
18                 1. T1 Payments Limited, TGlobal Services Limited, Donald Kasdon, Amber Fairchild,
19
                       and Debra Karen King AKA Debra Karen Kasdon shall be deemed summoned and
20
                       served with Beyond Wealth’s FACC (Dkt. No. 21). T1 Payments Limited, TGlobal
21
                       Services Limited, Donald Kasdon, Amber Fairchild, and Debra Karen King AKA
22

23                     Debra Karen Kasdon hereby waive all arguments that service was improper.

24                 2. T1 Payments Limited and TGlobal Services Limited withdraw their Rule 12(b)(5)

25                     Motion to Dismiss (Dkt. No. 72).
26
                   3. T1 Payments Limited and TGlobal Services Limited shall have until December 18,
27
                       2020, to respond to Beyond Wealth’s FACC.
28
                                     -2-
        STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
               RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
     Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 3 of 6



 1          4. Amber Fairchild, Donald Kasdon and Debra Karen King AKA Debra King Kasdon

 2             shall have until January 8, 2021, to respond to Beyond Wealth’s FACC.
 3
            5. Beyond Wealth shall not propound discovery on T1 Payments Limited or TGlobal
 4
               Services Limited until on or after December 19, 2020.
 5
            6. Beyond Wealth shall not propound discovery on Amber Fairchild, Donald Kasdon
 6
               and Debra Karen King AKA Debra King Kasdon until on or after January 8, 2021.
 7
            7. Nothing herein affects Beyond Wealth’s rights to serve discovery with respect to any
 8
               other party in accordance with the Federal Rules of Civil Procedure and the Court’s
 9
               local rules.
10
            8. Nothing herein affects any right of T1 Payments Limited, TGlobal Services Limited,
11
               Amber Fairchild, Donald Kasdon, or Debra Karen King AKA Debra King Kasdon to
12
               seek dismissal of the complaint on the merits or to object to any discovery under
13
               applicable law.
14
            9. By entering into this Stipulation,T1 Payments Limited, TGlobal Services Limited,
15
               Amber Fairchild, Donald Kasdon, or Debra Karen King AKA Debra King Kasdon:
16
               (a) do not waive any right or defense they have in the litigation except as to service
17
               of the FACC; and (b) do not waive any right any of them might have to object to any
18
               discovery or seek a stay of discovery pending resolution of the motion to disqualify
19
               counsel filed with the Court at ECF No. 90.
20
            Respectfully submitted November 5, 2020,
21

22                                           WELLMAN & WARREN
23
                                     By:
24                                           ______/s/ Scott Wellman_________
                                             SCOTT W. WELLMAN
25                                           Attorneys for Defendant/ Counterclaimant,
                                             BEYOND WEALTH PTE LLC
26

27

28
                                   -3-
      STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
             RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
     Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 4 of 6



 1                                    BOYACK LAW GROUP

 2                              By:   __/s/__ Bradley S. Slighting________
                                      BRADLEY S. SLIGHTING
 3
                                      Attorneys for Defendant/Counterclaimant,
 4                                    BEYOND WEALTH PTE LLC

 5
                                      KAPLAN COTTNER
 6
                                By:
 7
                                      _____/s/_ Kory L. Kaplan________
 8                                    KORY L. KAPLAN
                                      Attorneys for Counterclaim-Defendants
 9                                    T1 PAYMENTS LIMITED, TGLOBAL SERVICES
                                      LIMITED, AMBER FAIRCHILD, and DEBRA
10                                    KAREN KING aka DEBRA KAREN KASDON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   -4-
      STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
             RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
     Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 5 of 6



 1                                  [PROPOSED] ORDER

 2
         Pursuant to the stipulation of the parties, the Court orders:
 3

 4          1. T1 Payments Limited, TGlobal Services Limited, Donald Kasdon, Amber

 5              Fairchild, and Debra Karen King AKA Debra Karen Kasdon are summoned and
 6              served with Beyond Wealth’s First Amended Counterclaim (“FACC”) (Dkt. No.
 7
                21).
 8
            2. T1 Payments Limited, TGlobal Services Limited, Donald Kasdon, Amber Fairchild,
 9
                and Debra Karen King AKA Debra Karen Kasdon hereby waive all arguments that
10

11              service was improper.

12          3. T1 Payments Limited and TGlobal Services Limited Rule 12(b)(5) Motion to

13              Dismiss (Dkt. No. 72) is withdrawn with prejudice.
14          4. T1 Payments Limited and TGlobal Services Limited,                 shall have until
15
                December 18, 2020 to respond to Beyond Wealth’s FACC.
16
            5. Donald Kasdon, Amber Fairchild, and Debra Karen King AKA Debra Karen Kasdon
17
                shall have until January 8, 2021, to respond to Beyond Wealth’s FACC.
18

19          6. Beyond Wealth shall not propound discovery on T1 Payments Limited or TGlobal

20              Services Limited until on or after December 19, 2020.

21          7. Beyond Wealth shall not propound discovery on Amber Fairchild, Donald Kasdon or
22
                Debra Karen King AKA Debra King Kasdon until on or after January 8, 2021.
23
            8. This Order does not affect Beyond Wealth’s rights to serve discovery with respect to
24
                any other party in accordance with the Federal Rules of Civil Procedure and the
25
                Court’s local rules.
26

27          9. This Order does not affect any right of T1 Payments Limited, TGlobal Services

28              Limited, Amber Fairchild, Donald Kasdon, or Debra Karen King AKA Debra King
                                   -5-
      STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
             RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
     Case 2:20-cv-01405-JCM-VCF Document 112 Filed 11/16/20 Page 6 of 6



 1             Kasdon to seek dismissal of the complaint on the merits or to object to any discovery

 2             under applicable law, or to seek a stay of discovery pending resolution of the motion
 3
               to disqualify counsel filed with the Court at ECF No. 90.
 4

 5       IT IS SO ORDERED

 6

 7       Dated: 11-16-2020                          __________________________________
                                                    Cam Ferenbach
 8                                                  United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   -6-
      STIPULATION REGARDING SERVICE OF COUNTER-DEFENDANTS, TIME TO
             RESPOND, AND DISCOVERY DATES; [PROPOSED] ORDER
